Case: 16-11597      Document: 00513933866         Page: 1    Date Filed: 03/30/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 16-11597
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                         March 30, 2017
                                                                           Lyle W. Cayce
SAMUEL ALVIN ASHLEY, JR.,                                                       Clerk


                                                 Plaintiff-Appellant
v.

UNITED STATES OF AMERICA,

                                                 Defendant-Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:14-CV-2654


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Samuel Alvin Ashley, Jr. sued the United States of
America (the “government”) under the Federal Tort Claims Act (“FTCA”) for
injuries allegedly resulting from the actions or inactions of non-professional
personnel occurring while he was a prisoner in the Federal Correctional
Institution at Seagoville, Texas. His complaint boils down to an assertion
under the Eighth Amendment of the United States Constitution for cruel and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11597    Document: 00513933866     Page: 2   Date Filed: 03/30/2017



                                 No. 16-11597
unusual punishment, a late classification of his action which started as a Texas
personal injury claim. In its lengthy and detailed analysis of the jurisdictional
implication of Ashley’s action, the district court concluded that the government
correctly relied on the discretionary-function exception to the FTCA, refutation
of which was Ashley’s burden to bear.

      For essentially the same reasons given by the district court, we affirm
its grant of the government’s motion to dismiss without prejudice for lack of
jurisdiction.

AFFIRMED.




                                        2